DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Furthermore, applicant is claiming 371 priority to PCT/EP2018/077219 filed October 5, 2018, and is also claiming foreign priority pursuant to 35 USC 119(a-d) to German document 102017123301.6 filed October 06, 2017. Applicant has complied with the provisions of the MPEP concerning the 371 priority. It is noted that the foreign priority is not in English and while applicant has filed a translation of the foreign priority, the translation is not a certified translation (that is fully enabling as to the claims) as required the MPEP. Therefore, for the purposes of applying prior art, applicant is only entitled to the benefit of the October 5, 2018 PCT filing date. 
Claim Rejections - 35 USC § 112
Claims 4-5 and 11 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 4, the claimed “for determining characteristic values of an ametropia of a test person” is vague and indefinite. Specifically, in the body of the claim, applicant is only claiming a device for generating optical test structures. This could merely be a projection unit. However, the preamble is also claiming “determining characteristic values of an ametropia of a test person”. It is therefore not clear if applicant is also claiming the device is also determining characteristic values of an ametropia of a test person. If having the device determine characteristic values of an ametropia is intended as a limitation then this needs to be more positively and distinctly claimed. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning of claim 4 is: 
Claim 4: “A device for generating test structures for determining characteristic values of an ametropia of a test person, 
wherein the device generates optical test structures, 
the generated optical test structures comprise at least two simultaneously shown and moving speckle patterns with different wavelengths, 
and further wherein the device determines characteristic values of an ametropia of a test person”. 
	With respect to claim 5, based upon the assumed meaning of claim 4 as set forth above, the claimed “device is configured as a projection device” is vague and indefinite. Specifically, it is presumed that the device both generates the test structures and determines the characteristic values of the ametropia. A projection lens does not be providing both. As such, the intended meaning is not clear. For purposes of examination, the assumed meaning of claim 5 is “Device according to claim 4, wherein the device comprises a projection device…”. 
	With respect to claim 11, based upon the assumed meaning of claim 4 as set forth above, the claimed “first” and “second” device is vague and indefinite. It is not clear as to what structure of independent claim 4 corresponds to what devices. For purposes of examination, the assumed meaning is “Device according to claim 4, wherein the device further comprises a unit for observing the test structures by the test person, and the device further comprises a correction unit for correcting…”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenberg patent number 3,792,918.
	With respect to claim 1, Wittenberg discloses the limitations therein including the following: a system for determining characteristic values of an ametropia (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. Wittenberg further discloses a first device for generating optical test structures (column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); a second device for observing the test structures (column 3, line 56 to column 4, line 16 disclosing the test subject viewing the test structures through the optical device including through lens 26); the second device further comprising a correction unit to correct the possible ametropia phenomena of the test person (column 3, line 17 to column 4, line 33 disclosing movable lenses to change and correct the optical power); the optical test structures comprising at least two simultaneously shown moving speckle patterns (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33, and column 4, lines 59-65). Specifically, Wittenberg discloses the device generating a moving speckle pattern (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33) and further discloses that the device can use two separate lasers of differing wavelengths being projected through a beam-splitter to simultaneously generate the patterns (column 4, lines 59-65). Furthermore, the specific use of the beam-splitter and the projection of both beams into the drum implies that both are being simultaneously projected. Using two separate lasers of different wavelengths being simultaneously used as disclosed will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to simultaneously generate two different speckle patterns. 
With respect to claim 2, Wittenberg further discloses the device for generating test structures as a projection device to project coherent light onto a screen surface (column 2, lines 58-68). 
With respect to claim 3, Wittenberg discloses using displaceable lenses as the correction unit to change the refractive power (column 4, lines 17-34 and these can be considered as a “set of different correction lenses”). 
With respect to claim 4, Wittenberg discloses the limitations therein including the following: a device for generating optical test structures (column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); for determining characteristic values of an ametropia of a test subject (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “for determining characteristic values of an ametropia of a test person” is set forth in the preamble and need not be given patentable weight. Wittenberg further discloses the optical test structures comprising at least two simultaneously shown moving speckle patterns (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33, and column 4, lines 59-65). Specifically, Wittenberg discloses the device generating a moving speckle pattern (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33) and further discloses that the device can use two separate lasers of differing wavelengths being projected through a beam-splitter to simultaneously generate the patterns (column 4, lines 59-65). Furthermore, the specific use of the beam-splitter and the projection of both beams into the drum implies that both are being simultaneously projected. Using two separate lasers of different wavelengths being simultaneously used as disclosed will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to simultaneously generate two different speckle patterns. Wittenberg further discloses the device determining characteristic values of an ametropia of a test person (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). 
With respect to claim 5, Wittenberg further discloses the projecting of coherent light (abstract, column 4, lines 59-65) with at least two different wavelengths onto the screen (see rejection of claim 1 above). 
With respect to claim 6, Wittenberg further discloses the movement of the speckle pattern by a relative motion of the screen and the light beams (column 3, line 17 to column 4, line 33). 
	With respect to claim 7, Wittenberg further discloses at least one deflection unit for moving the light beams (column 3, line 17 to column 4, line 33 i.e. the disclosed movable mirrors). 
	With respect to claim 8, Wittenberg further discloses an element providing the screen surface (column 2, lines 58-68 and the screen will inherently be formed of “an element”). 
	With respect to claim 10, Wittenberg discloses a method for determining characteristic values of an ametropia (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. Wittenberg further discloses generating optical test structures (column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); the optical test structures comprising at least two simultaneously shown moving speckle patterns (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33, and column 4, lines 59-65). Specifically, Wittenberg discloses the device generating a moving speckle pattern (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33) and further discloses that the device can use two separate lasers of differing wavelengths being projected through a beam splitter to simultaneously generate the patterns (column 4, lines 59-65). Furthermore, the specific use of the beam-splitter and the projection of both beams into the drum implies that both are being simultaneously projected. Using two separate lasers of different wavelengths being simultaneously used as disclosed will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to simultaneously generate two different speckle patterns. Wittenberg further discloses observing the test structures (column 3, line 56 to column 4, line 16 disclosing the test subject viewing the test structures through the optical device including through lens 26); correcting the ametropia of the subject by means of a correction unit (column 3, line 17 to column 4, line 33 disclosing movable lenses to change and correct the optical power).
	With respect to claim 11, Wittenberg further discloses the device as part of a system (see rejection of claim 1 above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg patent number 3,792,918. 
With respect to independent claims 1, 4, and 10, Wittenberg discloses the limitations therein as set forth in the 102 rejection above and it is the examiner’s contention that Wittenberg discloses the simultaneous use of the two lasers to generate the speckle patterns as per the 102 rejection above. Regardless, based on what is disclosed in Wittenberg, there are only two possible solutions, i.e. that the two lasers are either being used simultaneously or that the two lasers are being used independently. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to have the two lasers of differing wavelengths as disclosed in Wittenberg as being used simultaneously since there are only two possible solutions i.e. the lasers being used simultaneously or the lasers being used independently and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of using the finite number of solutions to provide a system of improved ocular testing. Additionally, as stated in the 102 rejection above, using two separate lasers of different wavelengths being simultaneously used will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to simultaneously generate two different speckle patterns. 
With respect to claims 2-3, 5-8 and 11, Wittenberg discloses the limitations therein (see rejections of claims 2-3, 5-8 and 11 as per the 102 rejections above). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg. 
With respect to claim 3, Wittenberg discloses using displaceable lenses as the correction unit to change the refractive power (column 4, lines 17-34) and these can be considered as a “set of different correction lenses” as per the rejection above. Regardless, Wittenberg teaches that sets of differing lenses of differing optical powers can be used as a correction unit to change the refractive power (column 1, lines 45-59). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the correction unit of Wittenberg as being a set of lenses to provide the required optical correction since Wittenberg discloses using displaceable lenses as the correction unit to change the refractive power but discloses and teaches that sets of differing lenses of differing optical powers can be used as a correction unit for the purpose of providing the means to change the refractive power to thereby provide the required optical correction of the test subject. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg in view of Mohon patent number 3,724,933. 
With respect to claim 9, Wittenberg discloses the relative motion for producing the speckle pattern as being formed by moving mirrors relative to the screen (column 3, line 17 to column 4, line 33) and not by moving of the screen itself. Mohon teaches that in testing eyes through the use of movable speckle patterns, that specifically the motion can be produced by rotating the screen relative to the pattern producing optics for the purpose of providing a means of producing a movable speckle pattern (fig 1, abstract, column 1, line 64 to column 2, line 64). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the relative motion for producing the speckle pattern as being formed by moving the screen since Mohon teaches that in testing eyes through the use of movable speckle patterns, that specifically the motion can be produced by rotating the screen relative to the pattern producing optics for the purpose of providing a means of producing a movable speckle pattern. 
Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 205 661 A (GB’661).
	With respect to claim 1, GB’661 discloses the limitations therein including the following: a system for determining characteristic values of an ametropia (abstract, page 1 i.e. detecting the extent of myopia i.e. “determining characteristic values of ametropia”). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. GB’661 further discloses a first device for generating optical test structures (abstract page 1, page 8, i.e. a plurality of lasers and mirrors generating a first speckle pattern and a second calibration spectacle pattern); a second device for observing the test structures (pages 1 and 8, the screen upon which the test structures are observed by the test subject); the second device further comprising a correction unit to correct the possible ametropia phenomena of the test person (page 8 disclosing that the speed of the calibration speckle portion on the screen can be adjusted to facilitate the prescribing of suitable correction lenses); the optical test structures comprising at least two simultaneously shown moving speckle patterns (abstract page 1, page 8, i.e. a plurality of lasers, mirrors, and moving screen generating a first moveable speckle pattern and a second moveable calibration spectacle pattern disclosed as being formed in a smaller area of the screen and therefore disclosing both being simultaneously formed on the screen). 
With respect to claim 1, GB’661 discloses that a plurality of lasers can be used to generate the patterns (page 3) but does not specifically disclose the first speckle pattern and the calibration speckle pattern having different wavelengths. However, the plurality of lasers will either produce the moveable speckle pattern and the second moveable calibration speckle pattern to either have the same colors i.e. the same wavelengths or different colors i.e. different wavelengths. As such, there are only two possible solutions. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to have the first and second patterns being formed of differing wavelengths since GB’661 discloses that a plurality of lasers can be used to generate the patterns which will either produce the moveable speckle pattern and the second moveable calibration speckle pattern to either have the same colors i.e. the same wavelengths or different colors i.e. different wavelengths which would involve only two possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of providing an improved means of testing the eye for ametropia.
With respect to claim 2, GB’661 further discloses the device for generating test structures as a projection device to project coherent light onto a screen surface (pages 1-2 and 8). 
With respect to claim 4, GB’661 further discloses and makes obvious the test structures comprise two simultaneously shown and moving speckle patterns with different wavelengths (see rejection of claim 1 above). 
With respect to claim 5, GB’661 further discloses and makes obvious the projecting of coherent light (page 3 i.e. the plurality of lasers) with at least two different wavelengths onto the screen (see rejection of claim 1 above). 
With respect to claim 6, GB’661 further discloses the movement of the speckle pattern by a relative motion of the screen and the light beams (pages 2-3 the disclosed moveable screen). 
	With respect to claim 7, GB’661 further discloses at least one deflection unit for moving the light beams (pages 2-3 or 8 i.e. either the disclosed mirror or moveable screen as the “deflection member”). 
	With respect to claim 8, GB’661 further discloses an element providing the screen surface (pages 2-3, a glass surface with abrading as the claimed “element”). Regardless, the screen will inherently be formed of “an element”. 
	With respect to claim 9, GB’661 discloses the moving of the element providing the screen surface (pages 2-3). 
	With respect to claim 10, GB’661 discloses a method for determining characteristic values of an ametropia (abstract, page 1 i.e. detecting the extent of myopia i.e. “determining characteristic values of ametropia”). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. GB’661 further discloses generating optical test structures (abstract page 1, page 8, i.e. a plurality of lasers and mirrors generating a first moveable speckle pattern and a second moveable calibration spectacle pattern); the optical test structures comprising at least two simultaneously shown moving speckle patterns (abstract page 1, page 8, i.e. a plurality of lasers, mirrors, and moving screen generating a first moveable speckle pattern and a second moveable calibration spectacle pattern disclosed as being formed in a smaller area of the screen and therefore disclosing both being simultaneously being formed on the screen); observing the test structures (pages 1 and 8, the screen upon which the test structures are observed by the test subject); correcting the ametropia of the subject by means of a correction unit (page 8 disclosing that the speed of the calibration speckle portion on the screen can be adjusted to facilitate the prescribing of suitable correction lenses). With respect to claim 1, the claimed two moving speckle patterns “of different wavelengths” would be obvious to one of ordinary skill in the art at the time of the effective filing for the same reasoning set forth in the rejection of claim 1 above. 
	With respect to claim 11, GB’661 further discloses the device as part of a system (see rejection of claim 1 above). 
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections as set forth above). 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of the claimed device for generating optical test structures specifically including, as the distinguishing features in combination with the other limitations, wherein the device generates optical test structures, the generated optical test structures comprise at least two simultaneously shown and moving speckle patterns with different wavelengths, wherein the device determines characteristic values of an ametropia of a test person based on the test persons observations of the generated test structures, the device comprises a projection device for projecting coherent light with at least two different wavelengths onto a screen surface which forms the test structures, the device providing an element providing the screen surface, and wherein the element comprises a holographic structure. Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of the claimed system for determining characteristic values of an ametropia of a test person specifically including, as the distinguishing features in combination with the other limitations, the first device for generating optical test structures, the second device for observing the test structures and the second device also comprising a correction unit to correct the ametropia of the test person, the optical test structures comprising at least two simultaneously shown and moving speckle patterns of different wavelengths, and further wherein the different wavelengths correspond to red and green light. 
Response to Arguments
	For applicant’s information, with respect to the rejections by Wittenberg, the examiner has now additionally used a 103 obvious rejection as set forth above. This rejection of at least independent claims 1 and 10 was not prompted by amendment and, as such, this action has been made non-final. 
For applicant’s information, the substitute specification submitted on May 2, 2022 has been entered. Additionally, the objection to the specification and 112 rejections set forth in the prior office action have been overcome by applicant’s recent amendments. However, applicant’s amendment has prompted new 112 rejections are set forth above. 
	For applicant’s information, based on the amendment of the specification as to the definition of the term “speckle pattern” and based on the claim amendment and applicant’s convincing arguments, the rejections by Copeland publication number 2004/0046935 have been overcome.  
Applicant's arguments filed May 2, 2022 with respect to the art rejections by Wittenberg have been fully considered but they are not persuasive. Applicant argues that Wittenberg does not disclose the simultaneous use of the two lasers. The examiner respectfully disagrees. Wittenberg specifically states that two different lasers of different wavelengths are being employed with a beam-splitter for projecting both beams into the drum. The specific use of the beam-splitter and the projection of both beams into the drum implies that both are being simultaneously projected. Regardless, the examiner has also made a 103 rejection with Wittenberg as set forth above. At the very least, there are only two possible solutions i.e. that the lasers are being used simultaneously or that the lasers are being used individually and KSR International Co. v Teleflex Inc makes obvious the simultaneous use of the lasers as set forth in the rejection above. 
	Applicant's arguments filed May 2, 2022 with respect to the art rejections by GB’661 have been fully considered but they are not persuasive. Applicant first argues that one of the patterns is a “speckle calibration” and is not a speckle pattern as claimed. The examiner respectfully disagrees. Although this pattern is being used for calibration it is a speckle pattern and therefore fulfills the limitations as claimed.  Applicant further argues that the two patterns of GB’661 merely serve as calibration patterns and have nothing to do with measurement by means of exploitation of chromatic aberrations. However, independent claim 4 is not claiming any measurement, any exploitation of chromatic aberrations nor any correction of ametropia (unless the examiner’s assumed meaning as set forth above is applied as to the correction of ametropia). Regardless, applicant is arguing a limitation that has not been claimed. Specifically, independent claims 1 and 10 are claiming the generating of the two speckle patterns and then claims the use of a correction unit to correct ametropia (which is disclosed and made obvious in GB’661 as per the rejection above) but does not specifically claim the correction of the ametropia based on the viewing of the two simultaneous speckle patterns. GB’661 is therefore applicable as per the rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 12, 2022